 Case 2:20-cv-12739-GCS-KGA ECF No. 4, PageID.14 Filed 01/07/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


GREGORY CROWLEY, #687998,

                  Plaintiff,
                                            CASE NO. 2:20-CV-12739
      v.                                    HON. GEORGE CARAM STEEH

LT. SMITH, et al.,

              Defendants.
_____________________________/

                OPINION AND ORDER DISMISSING CASE

      Michigan prisoner Gregory Crowley (“plaintiff”) filed a pro se civil

rights complaint pursuant to 42 U.S.C. § 1983, but did not submit either the

$350.00 filing fee and $50.00 administrative fee or an application to

proceed without prepayment of the filing fee. The Court issued a

deficiency order on October 21, 2020 requiring the plaintiff to submit the

required fees or to submit an application to proceed without prepayment of

the filing fee within 30 days of the filing date of the order. The order

provided that if he did not do so, his case would be dismissed. The plaintiff

has not corrected the deficiency within the allotted time. Accordingly, the

Court DISMISSES WITHOUT PREJUDICE this case for failure to comply


                                      -1-
 Case 2:20-cv-12739-GCS-KGA ECF No. 4, PageID.15 Filed 01/07/21 Page 2 of 2




with the federal rules and the Court’s prior order. Should the plaintiff wish

to pursue his civil rights claims, he must file a new civil rights action that

complies with the applicable filing requirements. This case is closed and

will not be reopened.

      IT IS SO ORDERED.

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE
Dated: January 7, 2021


                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                 January 7, 2021, by electronic and/or ordinary mail and also on
                    Gregory Crowley #687998, Saginaw Correctional Facility,
                             9625 Pierce Road, Freeland, MI 48623,

                                        s/Brianna Sauve
                                          Deputy Clerk




                                             -2-
